Judgment unanimously affirmed, with costs. Memorandum: While the question of the defendants’ negligence was one of fact and properly passed upon by the jury, this may well be a case for application of the rule of apportionment between joint tort-feasors as stated in Dole v. Dow Chem. Co. (30 N Y 2d 143) and Kelly v. Long Is. Light. Co. (31 N Y 2d 25) which rule was enunciated during the course of this trial. If the defendants so stipulate, that determination may be made by a Trial Judge on the basis of the record as it now stands. If they do not so stipulate, it may be the subject of another action. (Stein v. Whitehead, 40 A D 2d 89, 93.) (Appeal from judgment of Steuben Trial Term in automobile negligence action.) Present — Goldman, P. J., Witmer, Moule, Simons and Henry, JJ.